People v Menard (2019 NY Slip Op 02755)





People v Menard


2019 NY Slip Op 02755


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 11, 2019

109523

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vDAVID J. MENARD, Appellant.

Calendar Date: March 15, 2019

Before: Lynch, J.P., Clark, Mulvey, Rumsey and Pritzker, JJ.


Michael P. Craven, Owego, for appellant.
Michael D. Ferrarese, Acting District Attorney, Norwich (Karen F. McGee, New York Prosecutors Training Institute, Inc., Albany, of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Chenango County (Revoir Jr., J.), rendered March 20, 2017, which revoked defendant's probation and imposed a sentence of incarceration.
Defendant pleaded guilty to the crime of possessing a sexual performance by a child and waived his right to appeal. He was sentenced to 45 days in jail followed by 10 years of probation. He was subsequently charged with violating the terms of his probation. In exchange for defendant's admission to the probation violation, County Court agreed to resentence him to no more than one year in jail. Consistent with this agreement, defendant admitted to violating his probation, his probation was revoked and he was resentenced to nine months in jail. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Lynch, J.P., Clark, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.